Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to application no. 16/840,754 filed on 04/06/2020. 
Claims 1 – 20 are pending and ready for examination.


Priority
This application is a continuation of U.S. application no. 16/009,521 filed on 06/15/2018 (now Patent no. U.S. 10,637,773 B2), which is a continuation of U.S. application 14/806,351 (now Patent no. U.S. 10,003,530 B2) filed on 07/22/2015, which claims priority to U.S. provisional application no. 62/027,423 filed on 07/22/2014.


Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
Claim 1 recites in line 7 – 8, “a packet header for the service chain”; it should read as “a packet header for 
Claim 2 recites in line 2, “a value field is added atan end of the metadata”; it should read as “a value field is added at an end of the metadata”. There should be a space between words “at” and “an”.
Appropriate corrections are required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: service function chain (SFC) entity in claims 1 – 18 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The support of “SFC entity” appears in Fig. 11, along with related discussion in the specification ¶ [0038]. Processing system 1100 in the Fig.11 is for performing methods, which may be installed in a host device. The host device is considered as a SFC entity, wherein the system comprises a processor 1104, a memory 1106, and interfaces 1110 – 1114 to perform the claimed method.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4 – 10 and 13 – 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 12 – 21, 35 – 40 and 42 – 43 of U.S. patent no. 10,003,530 B2 (Application No. 14/806,351) in view of La Roche et al. (US 2015/0358850 A1) and Erickson et al. (US 2014/0376405 A1). .

Table 1: Claim comparison between instant application and Patent 10,003,530.
Instant application no. 16/840,754
Patent no. US 10,003,530 B2 
A first service function chain (SFC) entity comprising: 
a transceiver; 
a processor; and 
a memory storing computer executable instructions; 
the processor being configured to execute the executable instructions to: 
receive, via the transceiver, a first packet; 
generate a second packet, wherein the second packet comprises a packet header for the service chain and the first packet, the packet header for the service chain comprises a metadata Type-Length-Value (TLV) field, 


















the metadata TLV field comprises a type field, a length field, a metadata value field, a private (P) field and an optional organizational unique identifier (OUI) field, 






the type field indicates a type of information carried in the metadata value field, the length field indicates a length of the metadata value field, the metadata value field contains metadata, 



the P field indicates whether the OUI field is present in the metadata TLV, and 



the OUI field identifies a vender specific identifier associated with vendor specific metadata information; and 


a processor; and 
a non-transitory computer readable storage medium storing programming for execution by the processor, the programming including instructions to:


insert a metadata Type-Length-Value (TLV) field into a service chain header (SCH) appended to a packet to be forwarded over a service chain path, wherein the SCH comprises a version field that indicates a version associated with the SCH for a downstream SFC entity to process the SCH according to the version associated with the SCH, the version associated with the SCH representing a SCH version and being used to ensure backward compatibility going forward with future SCH updates, and wherein the metadata Type-Length-Value (TLV) field includes metadata information with variable lengths for processing the packet at a downstream SFC entity on the service chain path; and 
forward the packet to the downstream SFC entity over the service chain path.

13.      The upstream SFC entity of claim 12, wherein the metadata TLV field consists of a TLV class field, a type field immediately following the TLV class field, one or more reserved fields immediately following the type field, a immediately following the one or more reserved fields, and a metadata value field.

14.       The upstream SFC entity of claim 13, wherein the TLV class field describes a scope of the Type field, the type field indicates a specific type of information carried in the metadata value field, and the length field indicates a length of the metadata value field.

15.       The upstream SFC entity of claim 12, wherein the metadata TLV field further includes a private (P) field that indicates whether an organizational unique identifier (OUI) field is present in the metadata TLV field.

16.        The upstream SFC entity of claim 15, wherein the P field indicates that the OUI field is present in the metadata TLV, the OUI field indicating a 


As can be seen from the direct claim comparison of Table 1, claim 1 of instant application is boarder version of Patented claims. The dissimilar part of the claims are underlined. Patent 10,003,530 does not specifically claim receiving a first packet and generating a second packet.
However, La Roche et al. (US 2015/0358850 A1) teaches in Fig.1 and ¶ [0023] that a classifier/ SFC receives a first packet. La Roche further teaches appends the network service header to the received data packet to generate the encapsulated data packet (¶ [0047]). Here, the encapsulated data packet is a second packet. Therefore, La Roche teaches dissimilar part of claim 1 that the patent does not specifically recite. The motivation to combine La Roche would have been to provide conveying subscriber information to service chain services using tunnel protocol header encapsulation for mobile network applications in a network environment (La Roche, ¶ [0001]).
Patent 10,003,530 does not specifically recite the metadata value field contains metadata.
However, Erickson et al. (US 2014/0376405 A1) teaches in Fig.17 and [0191], the value field 1126 includes the payload data to be decoded. Therefore, the metadata value field contains metadata. The motivation for doing so would have been to provide systems and methods for efficient communication through a fabric network of devices in a home environment or similar environment (Erickson, Abstract).

 Table 2 is showing the instant claims that are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the patented claims.

Table 2: Claims that are rejected under ODP issue
Instant application no. 16/840,754
Patent no. US 10,003,530 B2
1
12+13+14+15+16
4
14
5
17
6
18
7
19
8
20
9
21
10
35+36+37+38+39
13
37
14
40
15
42
16
43



Claims 1, 4, 9 – 10, 13 and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 17 – 18, 21 – 24 and 1 of U.S. patent no. 10,637,773 B2 (Application No. 16/009,321) in view of Dutta et al. (US 2015/0281050 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed towards method for service chain header (SCH) processing. With respect to the independent claims of the instant application and the patent, please see the direct claim comparison in the Table 3 below.

Table 3: Claim comparison between instant application and Patent 10,637,773.
Instant application no. 16/840,754
Patent no. US 10,637,773 B2 
A first service function chain (SFC) entity comprising: 
a transceiver; 
a processor; and 
a memory storing computer executable instructions; 
the processor being configured to execute the executable instructions to: 
receive, via the transceiver, a first packet; 





the metadata TLV field comprises a type field, a length field, a metadata value field, a private (P) field and an optional organizational unique identifier (OUI) field, the type field indicates a type of information carried in the metadata value field, the length field indicates a length of the metadata value field, the metadata value field contains metadata, the P field indicates whether the OUI field is present in the metadata TLV, and the OUI field identifies a vender specific identifier associated with vendor specific metadata information; and 
forward, using the transceiver, the second packet to a second SFC entity.


a processor; and 
a non-transitory computer readable storage medium storing programming for execution by the processor to cause the first SFC entity to: 
receive a first packet; 
and a metadata length field, 



wherein the metadata TLV field comprises a type field, a length field and a metadata value field, 

wherein the type field indicates a type of information carried in the metadata value field, the length field indicates a length of the metadata value field, the metadata value field contains metadata, and the metadata length field in the packet header indicates a length of the metadata TLV field; and 



forward the second packet to a second SFC entity.


As can be seen from the direct claim comparison of Table 3, claim 1 of instant application is very similar of Patented claim. The dissimilar part of the claims are underlined. Patent 10,637,773 does not specifically claim TLV field comprises a private (P) field and an optional organizational unique identifier (OUI) field, the P field indicates whether the OUI field is present in the metadata TLV, and the OUI field identifies a vender specific identifier associated with vendor specific metadata information.
However, Dutta teaches in Fig.4 and ¶ [0063], The TLV type is to be assigned from Vendor Private TLV Code Space in the event that it is implemented as vendor proprietary. If defined as Private TLV then it carries the 4 byte VENDOR_OUI 403 which is assigned to the implementing Vendor. Further, it teaches in ¶ [0064] that In the event that the method is standardized then a code point needs to be assigned by IANA from LDP TLV space and VENDOR_OUI 403 is not needed. Here, Private TLV Code Space is considered as P field of the TLV field. Therefore, Private TLV/ P field indicates whether the OUI field is present, and as mentioned above, the TLV type (i.e. Private TLV Code Space) is to be assigned from Vendor as vendor proprietary and VENDOR_OUI 403, which is assigned to the implementing Vendor; therefore, VENDOR_ OUI identifies a vender specific identifier associated with vendor specific information. The motivation for to add Dutta is to provide method for LDP Hello 
Therefore, the combination of claim 17 of Patent 10,637,773 and secondary reference Dutta recites all limitations of claim 1 of the instant application. Similar claim comparison applies for independent claim 10 of the instant application vs. claim 23 of the patent in view of Dutta.
 Table 4 is showing the instant claims that are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the patented claims.

Table 4: Claims that are rejected under ODP issue
Instant application no. 16/840,754
Patent no. US 10,637,773 B2
1
17
4
18
9
21+22
10
23
13
24
18
1



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.	

Claims 1, 9 – 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over La Roche et al. (La Roche, JR. hereinafter referred to La Roche) (US 2015/0358850 A1) in view of Erickson et al. (Erickson hereinafter referred to Erickson) (US 2014/0376405 A1) and further in view of Dutta et al. (Dutta hereinafter referred to Dutta) (US 2015/0281050 A1).

Regarding claim 1, La Roche teaches (Title, Conveying subscriber information to service chain services using tunnel protocol header encapsulation for mobile network applications in a network environment) a first service function chain (SFC) entity (Fig.5, Classifier 110 is considered as SFC entity. Fig.1 and [0019], Classifier 110 communicates with first service chain 112a and second service chain 112b. [0023], Classifier 110 is configured to receive data flow packets. Here, classifier 110, service chains 112a, 112b are considered as SCF entity. As the classifier 110 receives the data packets; therefore, it is a first SCF entity) comprising: 
a transceiver (Fig.5 and [0042], classifier module 506 is configured to receive… forward the encapsulated data packet …. therefore, the classifier module 506 works as a transceiver); 
a processor (Fig.5 and [0042], one or more processors 502); and 
a memory storing computer executable instructions (Fig.5 and [0042], a memory element 504 is configured to store data associated with classifier 110); 
the processor being configured to execute the executable instructions (Fig.5 and [0042], Processor 502 is configured to execute various tasks of classifier 110) to: 
receive, via the transceiver (Fig.5 and [0042], classifier module 506 is configured to receive one or more data packets of a data flow associated with a particular subscriber), a first packet (Fig.1 and [0023], Classifier 110 is configured to receive data flow packets. Here, data packet is a first packet); 
generate a second packet, wherein the second packet comprises a packet header for the service chain and the first packet (Fig.3 and [0040], packet 300 includes a network service header 200 appended to a data packet 302; classifier 110 receives the subscriber information associated with the data flow, generates network service header 200 including the subscriber information contained within the context data of the network service header 200, and appends network service header 200 to data packet 302. Here, the packet 300 is a second packet, which is generated from the received first packet by adding the network service header/ packet header for the service chain), the packet header for the service chain comprises a metadata ([0032], forwarders in the path of the service chain have access to the service header and can present the subscriber session record to the appliance natively as metadata via the service header; [0035], service header metadata is the only way to derive needed subscriber information. Therefore, the packet header for the service chain comprises a metadata); and 
forward, using the transceiver (Fig.5 and [0042], Classifier module 506 is configured to encapsulate the network service header with the data packet and forward the encapsulated data packet of a particular service chain), the second packet to a second SFC entity (Fig.1 and [0023], Classifier 110 is configured to send the data flow packets to one or more of first service chain 112a and second service chain 112b. As mentioned above the service chain 112a and 112b are SFC entities; therefore, the encapsulated data packet/ second packet is forwarded to a second SFC entity).
La Roche does not specifically teach
a metadata Type-Length-Value (TLV) field, the metadata TLV field comprises a type field, a length field, a metadata value field, the type field indicates a type of information carried in the metadata value field, the length field indicates a length of the metadata value field, the metadata value field contains metadata.
However, Erickson teaches (Title, Efficient Communication for Devices of a Home Network)
a metadata Type-Length-Value (TLV) field (Fig.50 and [0330], a metadata field 1480 of a variable length encoded in a TLV format), the metadata TLV field comprises a type field, a length field, a metadata value field (Fig.17 and [0186], TLV packet 1120 includes three data fields: a tag field 1122, a length field 1124, and a value field 1126. Here, tag field is a type field), the type field indicates a type of information carried in the metadata value field ([0188], the tag of the tag field is classified as profile-specific tags or context-specific tags; [0190], four bits indicates a type of information stored in the value field 1126. Therefore, tag field/ type field indicates a specific type of information carried in value field), the length field indicates a length of the metadata value field (Fig.17 and [0191], length field 1124 includes an unsigned integer that represents a length of the encoded in the value field 1126), the metadata value field contains metadata ([0191], The value field 1126 includes the payload data to be decoded. Therefore, the metadata value field contains metadata).
Erickson, Abstract).
Erickson further discloses a vender specific identifier ([0188], Profile-specific tags identify elements globally using a vendor Id; [0189], the tag field 1122 includes a vendor Id field; the tag includes only the tag number, and the vendor Id and profile number are inferred from the protocol context of the TLV element).
The combination of La Roche and Erickson does not specifically teach 
TLV field comprises a private (P) field and an optional organizational unique identifier (OUI) field, the P field indicates whether the OUI field is present in the metadata TLV, and the OUI field identifies a vender specific identifier associated with vendor specific metadata information.
However, Dutta teaches (Title, Method For Adjacency Status Synchronization In Label Distribution Protocol)
TLV field comprises a private (P) field and an optional organizational unique identifier (OUI) field, the P field indicates whether the OUI field is present in the TLV (Fig.4 and [0063], The TLV type is to be assigned from Vendor Private TLV Code Space in the event that it is implemented as vendor proprietary. If defined as Private TLV then it carries the 4 byte VENDOR_OUI 403 which is assigned to the implementing Vendor. [0064], In the event that the method is standardized then a code point needs to be assigned by IANA from LDP TLV space and VENDOR_OUI 403 is not needed. Here, Private TLV Code Space is considered as P field of the TLV field. Therefore, Private TLV/ P field indicates whether the OUI field is present), and the OUI field identifies a vender specific identifier associated with vendor specific information (as mentioned above, the TLV type (i.e. Private TLV Code Space) is to be assigned from Vendor as vendor proprietary and VENDOR_OUI 403 which is assigned to the implementing Vendor; therefore, VENDOR_ OUI identifies a vender specific identifier associated with vendor specific information).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of La Roche and Erickson as mentioned above and further incorporate the teaching of Dutta. The motivation for doing so would have been to provide method for LDP Hello Adjacency status synchronization between peers that provides recovery advantages (Dutta, abstract).

Regarding claim 9, the combination of La Roche, Erickson and Dutta teaches all the features with respect to claim 1 as outlined above. 
La Roche further teaches
wherein the first SFC entity is a classifier (Fig.1 and [0023], classifier 110. As mentioned above the classifier 110 is the first SFC entity), or an SFC Proxy (Due to alternative language “or” in the claim, examiner points one limitation only), and the second SFC entity is a service function forwarder (SFF) (Fig.1 and [0023], Each of first service chain 112a and second service chain 112b is configured in a "chain" to perform one or more services upon the data flow. Therefore, the second SFC entity (i.e. 112a / 112b) is a SFF).

Regarding claim 10, La Roche teaches (Title, Conveying subscriber information to service chain services using tunnel protocol header encapsulation for mobile network applications in a network environment) a service function chain (SFC) entity (Fig.1 and [0023], Classifier 110 is configured to send data flow packets to one or more of first service chain 112a and second service chain 112b. Here, one of the first service chain 112a and second service chain 112b is considered as a SCF entity) comprising: 
a transceiver ([0036], Classifier 110 forwards the data flow including the encapsulated subscriber information to a particular service chain e.g. first service chain 112a; [0037], first service chain 112a and second service chain 112b send one or more return data packets back to classifier 110. Since, the service chain 112a receives and transmits data packets; therefore, the service chain 112a comprises a transceiver); 
a processor ([0023], each of first service chain 112a and second service chain 112b are configured to extract the subscriber-specific information embedded within the packet data for a particular flow and utilize the subscriber-specific information to perform the specific services and/or functions. Therefore, the service chain 112a comprises a processor); and 
[0023], first service chain 112a and second service chain 112b each include a deep packet inspection (DPI) appliance, an L7 Proxy appliance, and a network address translation(NAT)/firewall appliance. Therefore, the service chain 112a comprises a memory storing computer executable instructions); 
the processor being configured to execute the executable instructions (as mentioned above, each of first service chain 112a and second service chain 112b are configured to perform specific services and/or functions) to: 
receive a packet via the transceiver (Fig.1 and [0036], Classifier 110 forwards the data flow including the encapsulated subscriber information to a particular service chain e.g. first service chain 112a), the packet including a packet header for service chain (Fig.3 and [0040], packet 300 includes a network service header 200 appended to a data packet 302; classifier 110 receives the subscriber information associated with the data flow, generates network service header 200 including the subscriber information contained within the context data of the network service header 200, and appends network service header 200 to data packet 302. Here, the packet 300 is a received packet by the SFC) comprising a metadata ([0032], forwarders in the path of the service chain have access to the service header and can present the subscriber session record to the appliance natively as metadata via the service header; [0035], service header metadata is the only way to derive needed subscriber information. Therefore, the packet header for the service chain comprises a metadata);  
Fig.1 and [0036], Each of the services and/or appliances looks at the NSH header to determine the subscriber identity associated with the data packet and performs policy related operations on that flow; [0035], service header metadata is the only way to derive needed subscriber information. Therefore, the packet is processed in accordance with the metadata embedded in the packet header for the service chain).
La Roche does not specifically teach
a metadata Type-Length-Value (TLV) field, wherein the metadata TLV field comprises a type field, a length field, a metadata value field, the type field indicates a type of information carried in the metadata value field, the length field indicates a length of the metadata value field, the metadata value field contains metadata;
the metadata TLV field.
However, Erickson teaches (Title, Efficient Communication for Devices of a Home Network)
a metadata Type-Length-Value (TLV) field (Fig.50 and [0330], a metadata field 1480 of a variable length encoded in a TLV format), wherein the metadata TLV field comprises a type field, a length field, a metadata value field (Fig.17 and [0186], TLV packet 1120 includes three data fields: a tag field 1122, a length field 1124, and a value field 1126. Here, tag field is a type field), the type field indicates a type of information carried in the metadata value field ([0188], the tag of the tag field is classified as profile-specific tags or context-specific tags; [0190], four bits indicates a type of information stored in the value field 1126. Therefore, tag field/ type field indicates a specific type of information carried in value field), the length field indicates a length of the metadata value field (Fig.17 and [0191], length field 1124 includes an unsigned integer that represents a length of the encoded in the value field 1126), the metadata value field contains metadata ([0191], The value field 1126 includes the payload data to be decoded. Therefore, the metadata value field contains metadata);
the metadata TLV field (as mentioned in Fig.50 and [0330]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified La Roche as mentioned above and further incorporate the teaching of Erickson. The motivation for doing so would have been to provide systems and methods for efficient communication through a fabric network of devices in a home environment or similar environment (Erickson, Abstract).
Erickson further discloses a vender specific identifier ([0188], Profile-specific tags identify elements globally using a vendor Id; [0189], the tag field 1122 includes a vendor Id field; the tag includes only the tag number, and the vendor Id and profile number are inferred from the protocol context of the TLV element).
The combination of La Roche and Erickson does not specifically teach 
TLV field comprises a private (P) field and an optional organizational unique identifier (OUI) field, the P field indicates whether the OUI field is present in the metadata TLV, and the OUI field identifies a vender specific identifier associated with vendor specific metadata information.
Title, Method For Adjacency Status Synchronization In Label Distribution Protocol)
TLV field comprises a private (P) field and an optional organizational unique identifier (OUI) field, the P field indicates whether the OUI field is present in the TLV (Fig.4 and [0063], The TLV type is to be assigned from Vendor Private TLV Code Space in the event that it is implemented as vendor proprietary. If defined as Private TLV then it carries the 4 byte VENDOR_OUI 403 which is assigned to the implementing Vendor. [0064], In the event that the method is standardized then a code point needs to be assigned by IANA from LDP TLV space and VENDOR_OUI 403 is not needed. Here, Private TLV Code Space is considered as P field of the TLV field. Therefore, Private TLV/ P field indicates whether the OUI field is present), and the OUI field identifies a vender specific identifier associated with vendor specific information (as mentioned above, the TLV type (i.e. Private TLV Code Space) is to be assigned from Vendor as vendor proprietary and VENDOR_OUI 403 which is assigned to the implementing Vendor; therefore, VENDOR_ OUI identifies a vender specific identifier associated with vendor specific information).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of La Roche and Erickson as mentioned above and further incorporate the teaching of Dutta. The motivation for doing so would have been to provide method for LDP Hello Adjacency status synchronization between peers that provides recovery advantages (Dutta, abstract).

Regarding claim 18, La Roche teaches a method (Title, Conveying subscriber information to service chain services using tunnel protocol header encapsulation for mobile network applications in a network environment) performed by a first service function chain (SFC) entity (Fig.5, Classifier 110 is considered as SFC entity. Fig.1 and [0019], Classifier 110 communicates with first service chain 112a and second service chain 112b. [0023], Classifier 110 is configured to receive data flow packets. Here, classifier 110, service chains 112a, 112b are considered as SCF entity. As the classifier 110 receives the data packets; therefore, it is a first SCF entity) in a service chain in a communication network for processing packets over the service chain (Fig.1 and [0023], Classifier 110 is configured to send the data flow packets having the included subscriber-specific information to one or more of first service chain 112a and second service chain 112b. Each of first service chain 112a and second service chain 112b include one or more appliances that are configured in a “chain” to perform one or more services and/or functions upon the data flow), the method comprising: 
receiving a first packet (Fig.1 and [0023], Classifier 110 is configured to receive data flow packets. Here, data packet is a first packet); 
generating a second packet, the second packet comprising a packet header for the service chain and the first packet (Fig.3 and [0040], packet 300 includes a network service header 200 appended to a data packet 302; classifier 110 receives the subscriber information associated with the data flow, generates network service header 200 including the subscriber information contained within the context data of the network service header 200, and appends network service header 200 to data packet 302. Here, the packet 300 is a second packet, which is generated from the received first packet by adding the network service header/ packet header for the service chain), wherein the packet header for the service chain comprises a metadata ([0032], forwarders in the path of the service chain have access to the service header and can present the subscriber session record to the appliance natively as metadata via the service header; [0035], service header metadata is the only way to derive needed subscriber information. Therefore, the packet header for the service chain comprises a metadata); and 
forwarding the second packet to a second SFC entity (Fig.1 and [0023], Classifier 110 is configured to send the data flow packets to one or more of first service chain 112a and second service chain 112b. As mentioned above the service chain 112a and 112b are SFC entities; therefore, the encapsulated data packet/ second packet is forwarded to a second SFC entity).
La Roche does not specifically teach
a metadata Type-Length-Value (TLV) field, the metadata TLV field comprises a type field, a length field, a metadata value field, the type field indicates a type of information carried in the metadata value field, the length field indicates a length of the metadata value field, the metadata value field contains metadata.
However, Erickson teaches (Title, Efficient Communication for Devices of a Home Network)
a metadata Type-Length-Value (TLV) field (Fig.50 and [0330], a metadata field 1480 of a variable length encoded in a TLV format), the metadata TLV field Fig.17 and [0186], TLV packet 1120 includes three data fields: a tag field 1122, a length field 1124, and a value field 1126. Here, tag field is a type field), the type field indicates a type of information carried in the metadata value field ([0188], the tag of the tag field is classified as profile-specific tags or context-specific tags; [0190], four bits indicates a type of information stored in the value field 1126. Therefore, tag field/ type field indicates a specific type of information carried in value field), the length field indicates a length of the metadata value field (Fig.17 and [0191], length field 1124 includes an unsigned integer that represents a length of the encoded in the value field 1126), the metadata value field contains metadata ([0191], The value field 1126 includes the payload data to be decoded. Therefore, the metadata value field contains metadata).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified La Roche as mentioned above and further incorporate the teaching of Erickson. The motivation for doing so would have been to provide systems and methods for efficient communication through a fabric network of devices in a home environment or similar environment (Erickson, Abstract).
Erickson further discloses a vender specific identifier ([0188], Profile-specific tags identify elements globally using a vendor Id; [0189], the tag field 1122 includes a vendor Id field; the tag includes only the tag number, and the vendor Id and profile number are inferred from the protocol context of the TLV element).
The combination of La Roche and Erickson does not specifically teach 

However, Dutta teaches (Title, Method For Adjacency Status Synchronization In Label Distribution Protocol)
TLV field comprises a private (P) field and an optional organizational unique identifier (OUI) field, the P field indicates whether the OUI field is present in the TLV (Fig.4 and [0063], The TLV type is to be assigned from Vendor Private TLV Code Space in the event that it is implemented as vendor proprietary. If defined as Private TLV then it carries the 4 byte VENDOR_OUI 403 which is assigned to the implementing Vendor. [0064], In the event that the method is standardized then a code point needs to be assigned by IANA from LDP TLV space and VENDOR_OUI 403 is not needed. Here, Private TLV Code Space is considered as P field of the TLV field. Therefore, Private TLV/ P field indicates whether the OUI field is present), and the OUI field identifies a vender specific identifier associated with vendor specific information (as mentioned above, the TLV type (i.e. Private TLV Code Space) is to be assigned from Vendor as vendor proprietary and VENDOR_OUI 403 which is assigned to the implementing Vendor; therefore, VENDOR_ OUI identifies a vender specific identifier associated with vendor specific information).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of La Dutta, abstract).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over La Roche, Erickson and Dutta and further in view of Perlman et al. (Perlman hereinafter referred to Perlman) (US 6,788,680 B1).

Regarding claims 4 and 13, the combination of La Roche, Erickson and Dutta teaches all the features with respect to claims 1 and 10, respectively as outlined above. 
The combination of La Roche, Erickson and Dutta does not specifically teach 
wherein the metadata TLV field further comprises a TLV class field, wherein the TLV class field describes a scope of the type field.
However, Perlman teaches (Title, Defferrable processing option for fast path forwarding) 
wherein the metadata TLV field further comprises a TLV class field (Fig.4 and Col.4: Line 19, two bit "class" field within flags 44) wherein the TLV class field describes a scope of the type field (Fig.4 and Col.4: Line 19 - 20, two bit "class" field within flags 44 indicates processing of the option is deferred. As flag is within the type field 38; i.e. flag/class field is a possibility/scope of type field).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of La Perlman, abstract).

Claims 5 – 7, 14 – 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over La Roche, Erickson and Dutta and further in view of Guichard et al. (Guichard hereinafter referred to Guichard) (US 2014/0362682 A1).

Regarding claims 5, 14 and 20, the combination of La Roche, Erickson and Dutta teaches all the features with respect to claims 1, 10 and 18, respectively as outlined above. 
The combination of La Roche, Erickson and Dutta does not specifically teach 
wherein the metadata specifies an operation administration and management (OAM) operation that identifies a service action to be performed by a downstream SFC entity.
However, Guichard teaches (Title, Determining The Operations Performed Along A Service Path/Service Chain)
wherein the metadata specifies an operation administration and management (OAM) operation ([0027], method provides communicate details of failure type through the advertisement of metadata to an off-board OAM manager; i.e. metadata specifies an OAM operation) that identifies a service action to be performed by a downstream SFC entity ([0032], services benefit from metadata; [0061], OAM manager function at the service node is able to identify the previously applied service function and service hop and therefore send its metadata to that specific network node. Therefore, OAM operation identifies a service action to be performed by a node/ downstream SFC entity). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of La Roche, Erickson and Dutta as mentioned in claims 1, 10 and 18 and further incorporate the teaching of Guichard. The motivation for doing so would have been to provide a method to (i) detect failures and/or function degradation at the application and/or service function layers, (ii) communicate details of the failure type through the advertisement of metadata in the data plane, and/or communicate details of the failure type through the advertisement of metadata to an off-board OAM manager or service controller/orchestration system, and (iii) provide application and/or service function failure bypass through manipulation of the service node/load balancer Equal Cost Multiple Path (ECMP) process, in which implication of associating such metadata to the forwarding state and passing it to the functions results in simpler services because the services do not need to derive information or re-classify every packet/flow (Guichard, [0027] and [0033]).

Regarding claim 6, the combination of La Roche, Erickson, Dutta and Guichard teaches all the features with respect to claim 5 as outlined above. 
The combination of La Roche, Erickson and Dutta does not specifically teach 

However, Guichard teaches
wherein the service action includes dropping a packet ([0080], drops the synthetic packet), redirecting a traffic flow ([0021], service functions to traffic that passes the respective network nodes; traffic flow is directed to nodes), mirroring a traffic flow, terminating a communication connection, starting or stopping a packet accounting, applying a higher grade of service to the packet ([0049], a failure or degradation of service is detected at service function and communicated by monitoring process; therefore, it is obvious that the process apply a higher grade of service to the packet) or a combination thereof (Due to alternative language “or” in the claim, examiner did not point all limitations).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of La Roche, Erickson, Dutta and Guichard as mentioned in claim 5 and further incorporate the teaching of Guichard. The motivation for doing so would have been to provide a method to (i) detect failures and/or function degradation at the application and/or service function layers, (ii) communicate details of the failure type through the advertisement of metadata in the data plane, and/or communicate details of the failure type through the advertisement of metadata to an off-board OAM manager or service controller/orchestration system, and (iii) provide application and/or service function Guichard, [0027] and [0033]).

Regarding claims 7 and 15, the combination of La Roche, Erickson, Dutta and Guichard teaches all the features with respect to claims 5 and 14, respectively as outlined above. 
The combination of La Roche, Erickson and Dutta does not specifically teach 
wherein the metadata specifies an OAM service action list identifying service actions that have been performed on the packet.
However, Guichard teaches
wherein the metadata specifies an OAM service action list identifying service actions that have been performed on the packet ([O060], NSH is used for identification of which specific service functions/ordered list of service functions should be applied to packets. As mentioned above NSH/ header is metadata added to a packet and metadata information specifies OAM service; i.e. metadata information specifies an OAM service action list).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of La Roche, Erickson, Dutta and Guichard as mentioned in claims 5 and 14 and further incorporate the teaching of Guichard. The motivation for doing so would have been to Guichard, [0027] and [0033]).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over La Roche, Erickson and Dutta and further in view of FURR et al. (FURR hereinafter referred to FURR) (US 2014/0351106 A1).

Regarding claims 8 and 16, the combination of La Roche, Erickson and Dutta teaches all the features with respect to claims 1 and 10, respectively as outlined above. 
La Roche further teaches
a terminating service function forwarder (SFF) over the service chain (Fig.1 and [0023], Classifier 110 is configured to send the data flow packets having the included subscriber-specific information to one or more of first service chain 112a and second service chain 112b. Each of first service chain 112a and second service chain 112b include one or more appliances that are configured in a “chain” to perform one or more services and/or functions upon the data flow; [0037], a service and/or appliance of one or more of first service chain 112a and second service chain 112b sends one or more return data packets back to classifier 110 having an indication of one or more actions that are requested to be performed in association with the data flow of the subscriber. Here, the service chains 112a and 112b are considered as a terminating SFF over the service chain as they receives packets, process them and return them back to the classifier).
The combination of La Roche, Erickson and Dutta does not specifically teach 
wherein the metadata specifies a target address that is used to carry an original destination internet protocol (IP) address of a terminating service function forwarder (SFF) over the service chain.
However, FURR teaches (Fig.3, metadata record)
wherein the metadata information specifies a target address that is used to carry
an original destination internet protocol (IP) address ([0015], metadata associated with network transfers, such as the endpoint (source or destination) Internet Protocol (IP) address for a given set of one or more packets; Fig.3 and [0033], metadata record 350 comprises a destination IP address; i.e. metadata information specifies a target address/destination IP address). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of La Roche, Erickson and Dutta as mentioned in claims 1 and 10 and further incorporate the teaching of FURR. The motivation for doing so would have been to provide methods and apparatus for bandwidth metering in large-scale networks that uses metadata for a FURR, abstract and [0014]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over La Roche, Erickson, Dutta, FURR and further in view of CHAI (US 2015/0381739 A1).

Regarding claim 17, the combination of La Roche, Erickson, Dutta and FURR teaches all the features with respect to claim 16 as outlined above. 
La Roche further teaches
determine that the SFC entity is a last SFC entity on the service chain (As mentioned above, the service chains 112a and 112b are considered as a terminating SFF over the service chain; therefore, the SFC entity is a last SFC entity on the service chain).
La Roche does not specifically teach
target address specified by the metadata.
FURR teaches 
target address specified by the metadata (as mentioned in claim 16, metadata information specifies a target IP address).
The combination of La Roche, Erickson, Dutta and FURR does not specifically teach 
replace a destination IP address of the packet with the target address.
Title, Network session control)
replace a destination IP address of the packet with the target address (Fig.1 and [0025], The proxy device 102 stores IP addresses of all access devices 1-3 in advance so as to replace the destination IP address of the session control packet with the IP address of the target access device). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of La Roche, Erickson, Dutta and FURR as mentioned in claim 16 and further incorporate the teaching of CHAI. The motivation for doing so would have been to provide a network session control method that uses multiple access devices instead of a single NAS, thus workload of the NAS can be reduced (CHAI, abstract and [0028]).
 

Allowable Subject Matter
Claims 2 -3, 11 – 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Chadwick (Pub. No. US 2003/0115219 A1) – “Method and Device for processing Service Function Chaining” discloses a method, system, and program 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information Regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROWNAK ISLAM/
Primary Examiner, Art Unit 2474